Citation Nr: 1607504	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  11-12 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an effective date earlier than May 8, 2009, for the grant of a 100 percent evaluation for schizophrenia, paranoid type (psychiatric disability).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal was processed via a paper claims file and Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.  The VBMS electronic claims file contains an October 2015 written appellate brief, as well as translated documents already considered by the RO.  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.


FINDINGS OF FACT

1.  In a March 1977 rating decision, the RO effectuated a February 1977 Board decision that restored service connection for the Veteran's psychiatric disability (now characterized as schizophrenia, paranoid type), continuing the 50 percent evaluation that had been effective since April 1, 1974.

2.  Following the March 1977 rating decision, the Veteran first filed a claim for an increased evaluation on March 22, 2007.  

3.  In a June 2007 rating decision, the RO continued the 50 percent evaluation and denied a separate psychiatric disorder service connection claim.

4.  In a May 2008 decision, the RO determined that the Veteran did not file an adequate notice of disagreement (NOD) with the June 2007 rating decision.  The Veteran was notified of the decision that same month, but he did not appeal that determination.

5.  In January 2009, the Veteran submitted a written statement requesting that his appeal be reopened because he never withdrew it.

6.  In a February 2009 decision, the RO determined that the Veteran did not file an adequate and timely NOD within one year of the June 2007 rating decision.  The Veteran was notified of the decision that same month and did not appeal or submit new and material evidence within the one-year period thereafter.  

7.  The Veteran filed a claim for an increased evaluation for the psychiatric disability on May 8, 2009.

8.  It was factually ascertainable for the one year period prior to May 8, 2009, that an increase in the Veteran's schizophrenia, paranoid type had occurred and that he met the requirements for a 100 percent evaluation under the applicable rating criteria.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for an effective date of May 8, 2008, but no earlier, for the grant of a 100 percent evaluation for schizophrenia, paranoid type have been met.  38 U.S.C.A. §§ 5101, 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In this case, the Veteran is challenging the effective date assigned for the grant of an increased evaluation.  The courts have held, and VA's General Counsel has agreed, that, where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  The record includes written statements provided by the Veteran and his representative.  In addition, the Veteran was afforded a VA examination, and a clarifying opinion was obtained in connection with his increased evaluation claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

The Veteran seeks an effective date earlier than May 8, 2009, for the grant of a 100 percent evaluation for service-connected schizophrenia, paranoid type.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date.  Otherwise, the effective date will be the date of receipt of the claim.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2); see also Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) ("It is clear from the plain language of [section] 5110(b)(2) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."); Hazan v. Gober, 10 Vet. App. 511, 519 (1997) ("increase" for this purpose is one to the next disability level); VAOPGCPREC 12-98 (Sept. 23, 1998).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

An appeal consists of a timely filed NOD and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  A claimant or his or her representative must file an NOD with a determination of the RO within one year from the date that the RO mails notice of the determination.  38 C.F.R. § 20.302(a).  Whether an NOD has been filed in a timely manner is an appealable issue.  If the claimant or his or her representative protests an adverse determination made by the RO with respect to timely filing of the NOD, the claimant will be furnished an SOC.  38 C.F.R. §§ 19.34, 20.101(c).  In addition, whether an NOD is adequate is an appealable issue.  If the claimant or his or her representative protests an adverse determination made by the RO with respect to the adequacy of a notice of disagreement, the claimant will be furnished an SOC.  38 C.F.R. §§ 19.28, 20.101(c).  The Board may implicitly or explicitly waive the issue of the timeliness of a substantive appeal.  A timely filed NOD, however, is a jurisdictional bar to appellate consideration, and this issue may not be waived.  See Percy v. Shinseki, 23 Vet. App. 37, 41 (2009).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an effective date of May 8, 2008, but no earlier, is warranted for the grant of a 100 percent evaluation for schizophrenia, paranoid type.  

Historically, the Board restored service connection for the Veteran's psychiatric disability (now characterized as schizophrenia, paranoid type) in a February 1977 decision.  In a March 1977 rating decision, the RO implemented the Board's decision and continued the 50 percent evaluation that had been effective from April 1, 1974.

Following the March 1977 rating decision, the Veteran first filed a claim for an increased evaluation on March 22, 2007.  Parenthetically, the Board notes that there were several unappealed rating decisions following the March 1977 rating decision that continued the assigned evaluation based on VA review examinations.  In a June 2007 rating decision, the RO continued the 50 percent evaluation and denied a separate psychiatric disorder service connection claim.

In May 2008, the Veteran submitted a written statement in which he expressed disagreement with the June 2007 rating decision, indicating that he had a certain level of psychiatric-related symptomatology.  In a decision that same month, the RO determined that the Veteran did not file an adequate NOD.  The RO also instructed him to clarify the specific determinations with which he disagreed within 60 days and notified him that, if he did not respond within one year of the notification of the rating decision, the RO could not process his appeal.

In January 2009, the Veteran submitted a written statement requesting that his appeal be reopened because he never withdrew it.  In a February 2009 decision, the RO determined that the Veteran did not file an adequate and timely NOD within one year of the June 2007 rating decision.  The Veteran was notified of the decision that same month and did not appeal or submit new and material evidence within the one-year period thereafter.  

The Board observes that a VA treatment record was later associated with the claims file that was dated within the one-year period of the February 2009 decision; however, that record was not material evidence as to the issue of entitlement to an increased evaluation for the psychiatric disability.  

The Board also notes that the Veteran's representative recently argued that the Veteran's May 2008 written statement was sufficient to constitute an NOD and that VA should have contacted the Veteran's representative to clarify that submission.  See October 2015 written appellate brief.  Although the Board acknowledges that submission, it also points out that the Veteran's representative was copied on the notification letter for the June 2007 rating decision, as well as on the May 2008 and February 2009 decisions.  There has been no allegation that the Veteran was not properly notified of those decisions.   The fact remains that the Veteran and his representative did not appeal the determination that an adequate and timely NOD was not submitted with respect to the June 2007 rating decision.

Based on the foregoing, the June 2007 rating decision and the May 2008 and February 2009 decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

Generally, a decision of the RO that is not timely appealed becomes final and binding in the absence of clear and unmistakable error (CUE).  A claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  Fugo v. Brown, 6 Vet. App. 40 at 44 (1993); Duran v. Brown, 7 Vet. App. 216, 223 (1994).  In order for a claimant to successfully establish a valid claim of CUE in a final RO rating decision, the claimant must articulate with some degree of specificity what the alleged error is, and unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, review en banc denied, 6 Vet. App. 162, 163 (1994) (noting that pleading and proof are two sides of the same coin; if there is a heightened proof requirement, there is, a fortiori, a heightened pleading requirement).  In this case, the Veteran and his representative have not specifically alleged CUE in the prior final decisions.

The Veteran has disagreed with the effective date assigned for the 100 percent evaluation for the psychiatric disability.  Specifically, he has contended that the March 2007 claim remained pending, and as such, the effective date should be granted from one year prior to that date.  See August 2010 NOD.  However, that claim was no longer pending following the RO's adjudication of the claim in the June 2007 rating decision and the subsequent failure to perfect an appeal, as discussed above.  See 38 C.F.R. § 3.160(c) (defining a "pending claim" as a formal or informal application that has not been finally adjudicated).  
Following the June 2007 rating decision, the Veteran filed a claim for an increased evaluation on May 8, 2009.  The record does not contain any earlier communication indicating an intent to file a claim.  The Board also finds that the May 2009 claim does not constitute an NOD to the May 2008 or February 2009 decisions, as the Veteran simply expressed his intent to file an increased evaluation claim at that time.  See 38 C.F.R. § 20.201 (notice of disagreement must be in terms which can be reasonably construed as disagreement with a determination and a desire for appellate review); see also May 2010 written statement (Veteran noting that RO had been processing his claim since May 2009).  Therefore, the Board concludes that a formal or informal claim for an increased evaluation was not received prior to the claim submitted on May 8, 2009.

Thus, the remaining issue is whether a factually ascertainable increase in the disability arose within one year of the May 2009 claim.  The Veteran's schizophrenia, paranoid type is currently assigned a 100 percent evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9201 (previously Diagnostic Code 9203).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

Under the criteria for the General Rating Formula for Rating Mental Disorders, a 50 percent evaluation is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In regard to the date of entitlement, the RO granted the 100 percent evaluation in the July 2010 rating decision based on findings of increased symptomatology that reflected total occupational and social impairment.  In so doing, the RO considered a January 2009 VA treatment record, the July 2009 VA examination and July 2010 clarifying opinion, the grant of Social Security Administration (SSA) disability benefits due to the Veteran's schizophrenia, and his ongoing fee-based psychiatric treatment.  See November 2006 SSA Administrative Law Judge decision; January 2009 VA treatment record (noting ongoing treatment with Dr. E.J.O.; and April 2009 Dr. E.J.O. written statement (confirming a history of psychiatric treatment since March 2006) and San Juan Capistrano Hospital discharge summary.

The July 2009 VA examiner determined that the Veteran had total occupational and social impairment due to his schizophrenia with paranoid and depressive features.  She also noted his April 2009 six-day hospital admission for psychiatric symptoms, which is otherwise documented in the claims file.  The examiner was requested to provide an additional opinion in light of the RO's receipt of the Veteran's SSA records.  In a July 2010 clarifying opinion, the VA examiner confirmed her previous finding as to the Veteran's total occupational and social impairment.  In so doing, she indicated that the 2006 SSA documents basically reflect the Veteran's degree of impairment consistent with what she reported in 2009.

Based on the foregoing, the Board finds that there is a reasonable doubt as to whether it was factually ascertainable for the one-year period prior to May 8, 2009, that the Veteran's schizophrenia underwent an increase.  Resolving reasonable doubt in favor of the Veteran, the Board concludes that the evidence supports an effective date of May 8, 2008, for the increased 100 percent evaluation for the Veteran's schizophrenia under the exception to the general rule for effective dates outlined above.


ORDER

An effective date of May 8, 2008, but no earlier, for the grant of a 100 percent evaluation for schizophrenia, paranoid type, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


